DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection under 35 U.S.C. §103

Applicant’s arguments, see page 7, line 1 through line 10, and the amendment to independent claims 1 and 19, filed April 27, 2021, with respect to the rejection of claims1 and 11-19 under 35 U.S.C. §103(a) as being unpatentable over Atrazhev (U.S. Patent Application Publication No. US 2011/0007944 A1) (hereafter referred to as “Atrazhev”) in view of Sekiguchi (U.S. Patent Application Publication No. US 2013/0242074 A1) (hereafter referred to as “Sekiguchi”) or Do (U.S. Patent Application Publication No. US 2015/0149133 A1) have been fully considered and are persuasive. The rejection of claims 1 and 11-19 under 35 U.S.C. §103(a) as being unpatentable over Atrazhev (U.S. Patent Application Publication No. US 2011/0007944 A1) (hereafter referred to as “Atrazhev”) in view of Sekiguchi (U.S. Patent Application Publication No. US 2013/0242074 A1) (hereafter referred to as “Sekiguchi”) or Do (U.S. Patent Application Publication No. US 2015/0149133 A1) has been withdrawn.

Allowable Subject Matter
Claims 1, 3-19 and 21-23 are allowed.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
May 4, 2021